                            Case 18-12655-CSS                 Doc 413           Filed 01/30/19               Page 1 of 16


                                                   IN THE UNITED STATES BANKRUPTCY COURT
                                                        FOR THE DISTRICT OF DELAWARE

In re: LBI Media, Inc., et. al.                                                                     Case No.:                                  18-12655
                                                                                                    Reporting Period:               11/21/18 - 12/31/18

                                                               Monthly Operating Report

                                                                                                         Document                  Explanation
Required Documents                                                                 Form No.              Attached                   Attached
Schedule of Cash Receipts and Disbursements                                 MOR-1                             X
    Bank Account Reconciliation/Information                                 MOR-1a                            X                          X
    Schedule of Professional Fees Paid                                      MOR-1b                            X
    Copies of Bank Statements                                                                                N/A                         X
    Cash Disbursements Journals                                                                              N/A                         X
Statement of Operations                                                     MOR-2                             X
Balance Sheet                                                               MOR-3                             X
Status of Post-Petition Taxes                                               MOR-4                             X
    Copies of IRS Form 6123                                                                                  N/A                         X
    Copies of Tax Returns Filed During Reporting Period                                                      N/A                         X
Summary of Unpaid Post-Petition Debts                                       MOR-4a                            X
    Listing of Aged Accounts Payable                                        MOR-4a                            X
Accounts Receivable Reconciliation and Aging                                MOR-5                             X
Debtor Questionnaire                                                        MOR-5a                            X

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the documents attached are true and correct to the best of my
knowledge and belief.



/s/ Brian Kei                                                               1/30/2019
Signature of Authorized Individual                                          Date


Brian Kei                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                                                                                             Page 1 of 16
                           Case 18-12655-CSS             Doc 413         Filed 01/30/19          Page 2 of 16


In re: LBI Media, Inc., et. al.                                                                         Case No.:                18-12655
                                                                                                 Reporting Period:    11/21/18 - 12/31/18

                                         GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                  DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS


On November 21, 2018 (the “Petition Date”), LBI Media, Inc. and 17 of its affiliates (collectively, the “Debtors”),1 each commenced a
voluntary case under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware. The
Debtors are authorized to operate their businesses and manage their properties as debtors in possession pursuant to sections 1107(a)
and 1108 of the Bankruptcy Code. On November 21, 2018, the Bankruptcy Court entered an order authorizing the joint
administration of these cases pursuant to Bankruptcy Rule 1015(b). On December 6, 2018, the United States Trustee for Region 2 (the
“U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the
“Creditors’ Committee”).

These following notes and statements and limitations should be referred to, and referenced in connection with, any review of this
Monthly Operating Report ("MOR").

1. Basis for Presentation. This MOR has been prepared solely for the purpose of complying with the monthly reporting requirements
in these chapter 11 cases and is in a format acceptable to the United States Trustee. The financial statements and supplemental
information contained herein are preliminary, unaudited and may not comply in all material respects with accounting principles
generally accepted in the United States ("GAAP"). In addition, certain of the financial statements and supplemental information
contained herein represent consolidated information.

The unaudited consolidated financial statements have been derived from the books and records of the Debtors. This information,
however, has not been subject to certain procedures that would typically be applied to financial information in accordance with
GAAP, and upon application of such procedures the financial information could be subject to material change. The MOR should not
be relied upon by any persons for information relating to current or future financial conditions, events, or performance of any of the
Debtors.

The information furnished in this report includes normal recurring adjustments, but does not include all adjustments that would
typically be made for financial information in accordance with GAAP.

The consolidated results of operations contained herein are not necessarily indicative of results which may be expected for any other
period or for the full year and may not necessarily reflect the consolidated results of the Debtors' operations, their financial position
and the schedule of receipts and disbursements in the future. The Debtors caution readers not to place undue reliance upon the
MOR. There can be no assurance that such information is complete and the MOR may be subject to revision.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification number, as
applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings, Inc. (4918); LBI Media Intermediate
Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman Broadcasting of California LLC (1156); LBI Radio License LLC
(8905); Liberman Broadcasting of Houston LLC (6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of
Houston LLC (2887); KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA License LLC (8917);
Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC (1566); Liberman Broadcasting of Dallas LLC
(6468); and Liberman Broadcasting of Dallas License LLC (6537). The Debtors’ mailing address is 1845 West Empire Avenue, Burbank,
California 91504.




                                                                                                                               Page 2 of 16
                       Case 18-12655-CSS                 Doc 413         Filed 01/30/19          Page 3 of 16


                                        GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                 DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORTS
2. Accuracy. The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other
applicable non-bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities
trading in or otherwise purchasing, selling, or transferring the claims against the Debtors should evaluate this financial information in
light of the purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations
from securities laws or for any evaluations of the Debtors based on this financial information or any other information.

3. Liabilities Subject to Compromise. Liabilities subject to compromise have been reported at the amounts recorded on the Debtors'
books and records as of the date of the report. The amounts classified as liabilities subject to compromise in the financial statements
included herein are preliminary and may be subject to future adjustments depending on Bankruptcy Court actions, developments
with respect to disputed claims, determinations of the secured status of certain claims, the values of any collateral securing such
claims, rejection of executory contracts, reconciliation of claims, and other events.

4. Reservation of Rights. The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or
appropriate. Nothing contained in this MOR shall constitute a waiver of any of the Debtors' rights or an admission with respect to
their chapter 11 cases.

5. Reporting Period. Unless otherwise noted herein, the MOR generally reflects the Debtors' books and records and financial activity
occurring during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring
after the close of the reporting period.

6. Consolidated Entity Accounts Payable and Disbursement Systems. Cash is received and disbursed by the Debtors as described in
the Motion of Debtors for Entry of Interim and Final Orders Granting (I) Authority to (A) Continue Using Existing Cash Management
System, Bank Accounts, and Business Forms, (B) Implement Ordinary Course Changes to Cash Management System, (C) Continue
Intercompany Transactions, (D) Provide Administrative Expense Priority for Postpetition Intercompany Claims, and (II) Related Relief
(the “Cash Management Motion”) [D.I. No. 4] and is consistent with the Debtors' historical cash management practices.

7. Specific MOR Disclosures
          a. Notes to MOR-1: For purposes of calculating U.S. Trustee Quarterly Fees, the Debtors have estimated disbursements
          based on each entity's estimated revenue allocation for the reporting period.
          b. Notes to MOR-1a: Bank balances may vary from book balances due to outstanding check and wire float, cash in transit,
          and various other reconciling items.
          c. Notes to MOR-1b: Schedules of professional fees detailed in MOR-1b includes only restructuring professionals retained
          by the Debtors. This amount may vary from the Restructuring Fees reflected on the MOR-1 Consolidated Schedule of Cash
          Receipts and Disbursements.
          d. Notes to MOR-3: Adjustments have been made to the Stockholders' Equity accounts at an entity level to balance each
          individual entity's balance sheets. No adjustment has been made on a consolidated level. As such, the entity level
          Stockholders' Equity accounts should not be relied upon. In addition, Assets and Liabilities are presented in line with the
          Statements and Schedules and all associated notes therein apply.
          e. Notes to MOR-4a: The Debtors have sufficient cash to pay their postpetition accounts payable obligations in the ordinary
          course as they come due. The Debtors are currently in the process of reviewing the Accounts Payable aging buckets and are
          subject to change in future periods.
          f. Notes to MOR-5: The Accounts Receivable account on the Balance Sheet includes an accrued A/R amount due to
          differences between the fiscal period (GAAP) and broadcasting period. Therefore, there may be slight differences between
          the figure shown in the A/R aging in MOR 5 and Net A/R balance on the balance sheet. In addition, certain cash receipts
          during the period are not related to sales (e.g. FCC reimbursements and other non‐sales related receipts) and are therefore
          backed out from operating receipts in the A/R rollforward.




                                                                                                                               Page 3 of 16
                           Case 18-12655-CSS                 Doc 413          Filed 01/30/19       Page 4 of 16


In re: LBI Media, Inc., et. al.                                                                   Case No.:                      18-12655
                                                                                                  Reporting Period:   11/21/18 - 12/31/18


                                                             Listing of Debtor Entities

General:
The report includes activity from the following Debtors and related case numbers:

Debtor                                                                              Case Number
Liberman Broadcasting, Inc.                                                           18-12654
LBI Media, Inc.                                                                       18-12655
LBI Media Holdings, Inc.                                                              18-12656
LBI Media Intermediate Holdings, Inc.                                                 18-12657
Empire Burbank Studios LLC                                                            18-12658
Liberman Broadcasting of California LLC                                               18-12659
LBI Radio License LLC                                                                 18-12660
Liberman Broadcasting of Houston LLC                                                  18-12661
Liberman Broadcasting of Houston License LLC                                          18-12662
Liberman Television of Houston LLC                                                    18-12663
KZJL License LLC                                                                      18-12664
Liberman Television LLC                                                               18-12665
KRCA Television LLC                                                                   18-12666
KRCA License LLC                                                                      18-12667
Liberman Television of Dallas LLC                                                     18-12668
Liberman Television of Dallas License LLC                                             18-12669
Liberman Broadcasting of Dallas LLC                                                   18-12670
Liberman Broadcasting of Dallas License LLC                                           18-12671




                                                                                                                              Page 4 of 16
                         Case 18-12655-CSS               Doc 413       Filed 01/30/19          Page 5 of 16


In re: LBI Media, Inc., et. al.                                                                                                MOR-1
$ Figures in Dollars                                                                   Case No.:                             18-12655
                                                                                       Reporting Period:          11/21/18 - 12/31/18

                                       Disbursements for Calculating U.S. Trustee Quarterly Fees
                                                 11/21/18 - 12/31/18 Fee Schedule

              Total 11/21/18 - 12/31/18 Disbursements:                                             $13,858,921




                                                                                              Allocated
Case No.      Debtor Entity Name:                                                          Disbursements         US Trustee Fees - Q4'18
18-12654      Liberman Broadcasting, Inc.                                              $                  -   $                    325
18-12655      LBI Media, Inc.                                                                          20,169                      650
18-12656      LBI Media Holdings, Inc.                                                                    -                        325
18-12657      LBI Media Intermediate Holdings, Inc.                                                       -                        325
18-12658      Empire Burbank Studios LLC                                                                  -                        325
18-12659      Liberman Broadcasting of California LLC                                               2,247,950                   22,480
18-12660      LBI Radio License LLC                                                                       -                        325
18-12661      Liberman Broadcasting of Houston LLC                                                  1,402,649                   14,027
18-12662      Liberman Broadcasting of Houston License LLC                                                -                        325
18-12663      Liberman Television of Houston LLC                                                      841,203                    4,875
18-12664      KZJL License LLC                                                                            -                        325
18-12665      Liberman Television LLC                                                               7,616,017                   76,160
18-12666      KRCA Television LLC                                                                         -                        325
18-12667      KRCA License LLC                                                                            -                        325
18-12668      Liberman Television of Dallas LLC                                                       786,682                    4,875
18-12669      Liberman Television of Dallas License LLC                                                   -                        325
18-12670      Liberman Broadcasting of Dallas LLC                                                     944,251                    4,875
18-12671      Liberman Broadcasting of Dallas License LLC                                                 -                        325
                                                                              TOTALS: $            13,858,921 $                131,516




                                                                                                                             Page 5 of 16
                          Case 18-12655-CSS             Doc 413        Filed 01/30/19         Page 6 of 16


In re: LBI Media, Inc., et. al.                                                            Form No.:                            MOR-1
$ Figures in Thousands                                                                     Case No.:                          18-12655
                                                                                           Reporting Period:       11/21/18 - 12/31/18



                                        Consolidated Schedule of Cash Receipts and Disbursements
Beginning Book Cash Balance 11/21/2018                                                                         $                4,189
Receipts:
    Cash Receipts                                                                                                              12,912
    DIP Borrowings                                                                                                             10,000
Total Receipts                                                                                                                 22,912
Disbursements:
  Operating Disbursements
    Payroll & Benefits                                                                                                          6,109
    Programming (Non-Payroll)                                                                                                   1,087
    Rent and Leases                                                                                                               493
    Utilities                                                                                                                     142
    Property Taxes                                                                                                                 20
    Licenses & Ratings                                                                                                          1,136
    Professional Services                                                                                                         216
    Insurance                                                                                                                   1,307
    Other SG&A                                                                                                                    139
  Total Operating Disbursements                                                                                                10,650
  Capital Expenditures
    CapEx                                                                                                                        597
  Total Capital Expenditures                                                                                                     597
  Restructuring Related Fees
    Restructuring Fees                                                                                                            746
    Other Restructuring Related Items                                                                                             749
    DIP Interest & Fees                                                                                                         1,116
  Total Restructuring Related Items                                                                                             2,612
Total Disbursements                                                                                                            13,859

Net Cash Flow                                                                                                                   9,053

  Other Reconciling Entries                                                                                                       (67)

Ending Book Cash Balance 12/31/2018                                                                            $               13,175




                                                                                                                           Page 6 of 16
                          Case 18-12655-CSS        Doc 413       Filed 01/30/19          Page 7 of 16


In re: LBI Media, Inc., et. al.                                             Form No.:                               MOR-1a
$ Figures in Thousands                                                      Case No.:                              18-12655
                                                                            Reporting Period:           11/21/18 - 12/31/18

                                                  Bank Account Information
                                                            Bank Name /    Account Number (last 4
                  Legal Entity            Case Number         Address              digits)              Bank Balance
KRCA Television LLC                        18-12666         Wells Fargo              *3215          $                      23
KRCA Television LLC                        18-12666         Wells Fargo              *2142                                 16
KRCA Television LLC                        18-12666         Union Bank               *0443                                -
KRCA Television LLC                        18-12666         Union Bank               *0451                                -
LBI Media, Inc.                            18-12655         Merrill Lynch            *2551                                -
LBI Media, Inc.                            18-12655         Union Bank               *0729                                175
LBI Media, Inc.                            18-12655         Union Bank               *0327                                -
Liberman Broadcasting of California LLC    18-12659         Union Bank               *4869                             12,433
Liberman Broadcasting of California LLC    18-12659         Union Bank               *4079                                -
Liberman Broadcasting of California LLC    18-12659         Union Bank               *3501                                -
Liberman Broadcasting of California LLC    18-12659         Union Bank               *0130                                -
Liberman Broadcasting of California LLC    18-12659         Union Bank               *1464                                -
Liberman Broadcasting of Houston LLC       18-12661         Union Bank               *0362                                -
Liberman Broadcasting of Houston LLC       18-12661         Union Bank               *0948                                -
Liberman Broadcasting of Houston LLC       18-12661         Wells Fargo              *1146                                  5
Liberman Television of Dallas LLC          18-12668         Union Bank               *0133                                -
Liberman Television of Dallas LLC          18-12668         Wells Fargo              *1077                                 42
Liberman Television of Houston LLC         18-12663         Union Bank               *0921                                -
Liberman Television LLC                    18-12665         Union Bank               *0890                                -
Liberman Broadcasting, Inc.                18-12654         Union Bank               *0882                CLOSED
                                                                            Operating Subtotal:     $                  12,694

LBI Media Holdings, Inc.                   18-12656          Union Bank              *0289          $                      5
LBI Media Holdings, Inc.                   18-12656           Comerica               *3143                               805
                                                                            HoldCo Subtotal:        $                    810

                                                                            Total:                  $                  13,504




                                                                                                                 Page 7 of 16
                          Case 18-12655-CSS                Doc 413         Filed 01/30/19            Page 8 of 16


In re: LBI Media, Inc., et. al.                                                                   Form No.:                           MOR-1a
                                                                                                  Case No.:                          18-12655
                                                                                                  Reporting Period:       11/21/18 - 12/31/18


                                                             Bank Reconciliations

The Debtors hereby submit this attestation regarding bank account reconciliations in lieu of providing copies of bank statements, bank
reconciliations and journal entries.

The Debtors affirm that bank statements and reconciliations for all open and active bank accounts are retained by the Debtors.




/s/ Brian Kei                                                               1/30/2019
Signature of Authorized Individual                                          Date

Brian Kei                                                                   Chief Financial Officer
Printed Name of Authorized Individual                                       Title of Authorized Individual




                                                                                                                                   Page 8 of 16
                                    Case 18-12655-CSS                        Doc 413               Filed 01/30/19                          Page 9 of 16

In re: LBI Media, Inc., et al.                                                                                                                             Form No.:                       MOR-1b
$ Figures in Thousands                                                                                                                                     Case No.:                      18-12655
                                                                                                                                                           Reporting Period:   11/21/18 - 12/31/18



                                                                             Schedule of Professional Fees Paid                                                                                       Prior
                                                                                         Check                         Amount Paid This Period                      Amount Paid To-Date              Amoun
                  Professional             Period Covered            Payor         Number      Date               Fees       Expenses         Total            Fees     Expenses        Total

Epiq Corporate Restructuring, LLC        11/21/18 - 11/30/18   LBI Media, Inc.       Wire    12/21/2018                43             20              63             43          20             63
Total                                                                                                      $           43   $        20    $          63   $         43   $      20   $         63




                                                                                                                                                                                   Page 9 of 16
                                                                                                                  Case 18-12655-CSS                                                                 Doc 413                           Filed 01/30/19                                             Page 10 of 16

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                              Form No.:                      MOR-2
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                       Case No.:                    18-12655
                                                                                                                                                                                                                                                                                                                                                                                                             Reporting Period: 11/21/18 - 12/31/18



                                                                                                                                                                                                      Debtor Statement of Operations (Unaudited)
                                          Liberman           LBI Media, Inc.          LBI Media                 LBI Media          Empire Burbank           Liberman        LBI Radio License      Liberman           Liberman             Liberman          KZJL License LLC         Liberman        KRCA Television        KRCA License LLC        Liberman            Liberman            Liberman            Liberman
                                      Broadcasting, Inc.                             Holdings, Inc.           Intermediate           Studios LLC         Broadcasting of           LLC          Broadcasting of    Broadcasting of        Television of                             Television LLC         LLC                                      Television of      Television of      Broadcasting of     Broadcasting of
                                                                                                                                                                                                                                                                                                                                                                                                                                       Total
                                                                                                              Holdings, Inc.                              California LLC                         Houston LLC       Houston License        Houston LLC                                                                                                Dallas LLC      Dallas License LLC      Dallas LLC      Dallas License LLC
                                                                                                                                                                                                                         LLC
                                          18-12654               18-12655              18-12656                 18-12657               18-12658              18-12659           18-12660            18-12661          18-12662             18-12663              18-12664             18-12665            18-12666               18-12667            18-12668            18-12669             18-12670           18-12671

Net Sales                             $              -       $              20   $                -       $                -       $              -      $         2,229    $              -    $         1,391    $           -      $              834     $              -   $            7,544    $              -       $              -   $              780   $              -     $          936     $              -      $           13,736

    Technical / Engineering Expense                  -                     (3)                    -                        -                      -                   17                   -                25                 -                      60                    -                  128                   -                      -                   19                  -                  22                   -                     269
    Programming Expense                              -                    58                      -                        -                      -                  (24)                  -               (59)                -                     142                    -                5,041                   -                      -                  136                  -                (103)                  -                   5,192
    Sales Expense                                    -                   (74)                     -                        -                      -                  467                   -               198                 -                     163                    -                1,060                   -                      -                  155                  -                 212                   -                   2,181
    Promotions Expense                               -                   -                        -                        -                      -                   65                   -                13                 -                     -                      -                  367                   -                      -                  -                    -                  26                   -                     470
    Administration Expense                           -                (5,319)                     -                        -                      -                2,395                   -               788                 -                     550                    -                3,338                   -                      -                  318                  -                 359                   -                   2,430
Operating Expense                                    -                (5,339)                     -                        -                      -                2,921                   -               964                 -                     916                    -                9,934                   -                      -                  629                  -                 516                   -                  10,542

Operating Income                                     -                 5,359                      -                        -                      -                 (692)                  -               427                 -                      (81)                  -               (2,390)                  -                      -                  151                  -                421                    -                   3,193

    Interest Expense, Net                            -                   298                      -                        -                        2                 14                 -                  20                 -                     -                   -                     -                     -                   -                     -                  -                   14                    -                     347
    Depreciation                                     -                    10                      -                        -                       35                 28                 -                 160                 -                      13                 -                     247                   -                   -                      24                -                  131                    -                     649
    Impairment of Assets                             -                   -                        -                        -                      -                  -                 1,592               -                   960                   -                   112                   -                     -                 3,185                   -                  689                -                       99                 6,637
    Loss / (Gain) on Sale of Assets                  -                   -                        -                        -                      -                  (10)                -                   (2)               -                     -                   -                     -                     -                   -                     -                  -                    8                    -                      (4)
    Other Expense (Income)                           -                   -                        -                        -                      -                  -                   -                 -                   -                    (477)                -                     -                     -                   -                     -                  -                  -                      -                    (477)
    Restructuring Items, Net                         -                 5,921                      -                        -                      -                  -                   -                 -                   -                     -                   -                     -                     -                   -                     -                  -                  -                      -                   5,921
Income (Loss) before Income Taxes                    -                  (870)                     -                        -                      (37)              (723)             (1,592)              248                (960)                  383                (112)               (2,638)                  -                (3,185)                  127               (689)               268                    (99)               (9,879)

     Income Tax Expense                              -                  (380)                     -                        -                      -                  -                   -                 -                   -                     -                   -                     -                     -                   -                     -                  -                  -                      -                    (380)
Net Income                            $                  -   $          (490) $                       -   $                    -   $              (37) $            (723) $           (1,592) $            248     $          (960) $                383     $          (112) $             (2,638) $                    -   $        (3,185) $                127   $           (689) $             268     $              (99) $             (9,499)




                                                                                                                                                                                                                                                                                                                                                                                                                                   Page 10 of 16
                                                                                                                         Case 18-12655-CSS                                                                          Doc 413                                   Filed 01/30/19                                                        Page 11 of 16

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                                                                    Form No.:                               MOR-3
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                                                             Case No.:                             18-12655
                                                                                                                                                                                                                                                                                                                                                                                                                                                   Reporting Period:          11/21/18 - 12/31/18



                                                                                                                                                                                                                    Debtor Balance Sheet as of Petition Date (Unaudited)
                                                                                                                                                                                                                                             Liberman
                                                                                                                                LBI Media                                    Liberman                                    Liberman                                      Liberman                                                                                                         Liberman             Liberman              Liberman            Liberman
                                                        Liberman                                         LBI Media                                 Empire Burbank                            LBI Radio License                            Broadcasting of                                                            Liberman        KRCA Television
                                                                                 LBI Media, Inc.                              Intermediate                                Broadcasting of                             Broadcasting of                                 Television of     KZJL License LLC                                                    KRCA License LLC           Television of       Television of        Broadcasting of     Broadcasting of               Total
                                                    Broadcasting, Inc.                                  Holdings, Inc.                               Studios LLC                                    LLC                                   Houston License                                                          Television LLC         LLC
                                                                                                                              Holdings, Inc.                               California LLC                              Houston LLC                                    Houston LLC                                                                                                       Dallas LLC       Dallas License LLC        Dallas LLC      Dallas License LLC
                                                                                                                                                                                                                                                LLC
                                                        18-12654                   18-12655               18-12656              18-12657               18-12658               18-12659           18-12660                 18-12661           18-12662                  18-12663             18-12664                 18-12665            18-12666               18-12667                18-12668             18-12669               18-12670           18-12671

                                                                                                                                                                                                                                              ASSETS
Current Assets:
     Cash and Cash Equivalents                      $                  0     $             2,936    $              810    $                    -   $                  -   $           221    $                  -     $              57   $                   -   $                 1   $                  -   $              121    $                  -   $                  -   $                43   $                  -   $              1   $                  -   $                  4,189
     Accounts Receivable, Net                                          0                       56                  -                       -                      -                 4,112                   -                    1,687                    -                    1,505                   -                   16,791                   -                      -                    1,340                   -                 1,456                   -                         26,947
     Amounts Due from Related Parties                              -                         254                   -                       -                      -                    -                    -                       -                     -                       -                    -                      331                   -                      -                       -                    -                    -                    -                            585
     Employee Advances, Current                                    -                           69                  -                       -                      -                    -                    -                       -                     -                       -                    -                       -                    -                      -                       -                    -                    -                    -                             69
     Program Rights, Current                                       -                          -                    -                       -                      -                    -                    -                       -                     -                       -                    -                      896                   -                      -                       -                    -                    -                    -                            896
     Prepaids and Other Current Assets                             -                       3,114                   -                       -                      -                     81                  -                        95                   -                      400                   -                    1,159                   -                      -                       -                    -                      5                  -                          4,853
     Total Current Assets                                              0                   6,428                   810                     -                      -                 4,413                   -                    1,839                    -                    1,906                   -                   19,299                   -                      -                    1,383                   -                 1,462                   -                         37,540

      Program Rights, Net of Current                               -                         -                      -                     -                     -                      -                  -                          -                  -                         -                  -                        375                   -                    -                         -                   -                     -                   -                            375
      Capitalized Production Costs, Net                            -                         -                      -                     -                     -                      -                  -                          -                  -                         -                  -                     15,157                   -                    -                         -                   -                     -                   -                         15,157
      Property and Equipment, Net                                  -                        147                     -                     -                  3,093                  1,807                 -                      6,980                  -                      1,030                 -                     10,587                   -                    -                       (258)                 -                  8,804                  -                         32,190
      Broadcast Licenses, Net                                      -                         -                      -                     -                     -                      -              50,379                         -              18,852                        -               6,793                        -                    -                44,347                        -                8,451                    -               19,676                       148,497
      Intercompany Receivables                                     -                     63,302                  6,828                24,337                    -                      -                  -                          -                  -                         -                  -                         -                    -                    -                         -                   -                     -                   -                         94,466
      Other assets                                                 -                      1,624                     -                     -                     -                       14                -                         190                 -                           0                -                      3,233                   -                    -                         -                   -                       3                 -                          5,064
Total Assets                                                           0                 71,500                  7,638                24,337                 3,093                  6,234             50,379                     9,009              18,852                     2,936              6,793                    48,651                   -                44,347                     1,124               8,451                10,269              19,676                       333,289
                                                                                                                                                                                                                             Liabilities and Stockholders' Equity
Liabilities not Subject to Compromise
Current Liabilities:
      Accounts Payable                                             -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
      Accrued Expenses                                             -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
      Accrued Interest                                             -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
      Current Portion of Capital Lease Obligation                  -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
      Current Portion of Debt                                      -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
     Total Current Liabilities                                     -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -

     Leased Towers                                                 -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
     Other Liabilities                                             -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -
     Total Liabilities not Subject to Compromise                   -                          -                      -                     -                      -                      -                  -                        -                    -                       -                    -                        -                   -                      -                       -                    -                      -                  -                            -

Liabilities Subject to Compromise
Current Liabilities:
      Accounts Payable                                             -                      7,823                     -                     -                       -                    -                    -                      -                      -                      -                     -                         0                  -                      -                      -                     -                   -                     -                          7,823
      Accrued Expenses                                             -                      2,848                     -                     -                       -                 1,287                   -                      644                    -                      221                   -                    1,486                   -                      -                      140                   -                   600                   -                          7,226
      Accrued Interest                                             -                     28,758                  1,277                 3,218                          1                -                    -                      -                      -                      -                     -                       -                    -                      -                      -                     -                   -                     -                         33,254
      Current Portion of Capital Lease Obligation                  -                        282                     -                     -                    -                       -                    -                      -                      -                      -                     -                       -                    -                      -                      -                     -                   -                     -                            282
      Current Portion of Debt                                      -                         -                   5,565                    -                    209                     -                    -                      -                      -                      -                     -                       -                    -                      -                      -                     -                   -                     -                          5,774
     Total Current Liabilities                                     -                     39,712                  6,842                 3,218                   210                  1,287                   -                      644                    -                      221                   -                    1,486                   -                      -                      140                   -                   600                   -                         54,360

     Long-Term Debt, Excluding Current Portion                     -                    490,438                     -                 24,737                    (46)                   -                    -                       -                     -                      -                     -                       -                    -                      -                      -                     -                    -                    -                       515,128
     Intercompany Payables                                         -                      7,637                 84,891                     35                1,903                     -                    -                       -                     -                      -                     -                       -                    -                      -                      -                     -                    -                    -                        94,466
     Deferred Income Taxes                                             (2)               12,496                     -                     -                     -                      -                    -                       -                     -                      -                     -                       -                    -                      -                      -                     -                    -                    -                        12,495
     Leased Towers                                                 -                         -                      -                     -                     -                     928                   -                    3,044                    -                      -                     -                       -                    -                      -                      -                     -                 2,243                   -                         6,215
     Other Liabilities                                             -                          76                    -                     -                     -                     138                   -                        88                   -                      504                   -                      756                   -                      -                      112                   -                   381                   -                         2,055
     Total Liabilities Subject to Compromise                           (2)              550,359                 91,734                27,989                 2,067                  2,354                   -                    3,776                    -                      725                   -                    2,242                   -                      -                      252                   -                 3,223                   -                       684,719

     Total Liabilities                                                 (2)              550,359                 91,734                27,989                 2,067                  2,354                   -                    3,776                    -                      725                   -                    2,242                   -                      -                      252                   -                 3,223                   -                       684,719

Stockholders' Equity:
     Stockholders' Equity                                    267,019                    100,214                159,703                     5                (3,586)              (114,754)            50,379                   (17,775)                18,852                 20,627              6,793                   (75,907)                  -                44,347                     5,168               8,451                36,289              19,676                        525,502
     Retained Deficit                                       (267,018)                  (531,056)              (244,082)               (1,139)                4,496                117,413                 -                     20,975                     -                 (20,475)                -                    121,008                   -                    -                     (6,128)                 -                (30,992)                 -                        (836,996)
     Current Period Earnings (Loss)                              -                       (48,017)                  284                (2,519)                  116                  1,221                 -                      2,033                     -                   2,058                 -                      1,308                   -                    -                      1,832                  -                  1,748                  -                          (39,935)
    Total Stockholders' Equity                                     2                   (478,859)               (84,095)               (3,653)                1,027                  3,880             50,379                     5,233                 18,852                  2,211              6,793                    46,409                   -                44,347                       873               8,451                 7,045              19,676                       (351,430)
Total Liabilities and Stockholders' Equity          $                  0     $           71,500     $            7,638    $           24,337       $         3,093        $         6,234    $        50,379          $          9,009    $            18,852     $            2,936    $         6,793        $           48,651    $              -       $        44,347        $            1,124    $          8,451       $        10,269    $         19,676       $               333,289




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Page 11 of 16
                                                                                                                        Case 18-12655-CSS                                                                       Doc 413                               Filed 01/30/19                                                      Page 12 of 16

In re: LBI Media, Inc., et. al.                                                                                                                                                                                                                                                                                                                                                                                                                     Form No.:                                MOR-3
$ Figures in Thousands                                                                                                                                                                                                                                                                                                                                                                                                                              Case No.:                              18-12655
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Reporting Period:           11/21/18 - 12/31/18



                                                                                                                                                                                                                    Debtor Balance Sheet as of 12/31/2018 (Unaudited)
                                                                                                                                                                                                                                            Liberman
                                                                                                                              LBI Media                                    Liberman                                    Liberman                                    Liberman                                                                                                           Liberman              Liberman              Liberman              Liberman
                                                        Liberman                                      LBI Media                                  Empire Burbank                              LBI Radio License                           Broadcasting of                                                           Liberman        KRCA Television
                                                                             LBI Media, Inc.                                Intermediate                                Broadcasting of                             Broadcasting of                               Television of       KZJL License LLC                                                    KRCA License LLC           Television of        Television of        Broadcasting of       Broadcasting of                Total
                                                    Broadcasting, Inc.                               Holdings, Inc.                                Studios LLC                                      LLC                                  Houston License                                                         Television LLC         LLC
                                                                                                                            Holdings, Inc.                               California LLC                              Houston LLC                                  Houston LLC                                                                                                         Dallas LLC        Dallas License LLC       Dallas LLC         Dallas License LLC
                                                                                                                                                                                                                                               LLC
                                                        18-12654                 18-12655              18-12656               18-12657               18-12658               18-12659             18-12660               18-12661            18-12662               18-12663               18-12664                 18-12665            18-12666               18-12667                18-12668              18-12669               18-12670             18-12671

                                                                                                                                                                                                                                             ASSETS
Current Assets:
     Cash and Cash Equivalents                      $                   -    $        12,183     $                810   $                    -   $                  -   $              -     $                  -   $              5     $                -   $                -      $                  -   $              135    $                  -   $                  -   $                42    $                  -   $             -      $                  -    $                13,175
     Accounts Receivable, Net                                      -                       56                     -                      -                      -                 4,026                     -                 2,251                   -                    1,449                     -                   17,474                   -                      -                    1,807                    -                 1,805                     -                         28,869
     Amounts Due from Related Parties                              -                     254                      -                      -                      -                   -                       -                   -                     -                      -                       -                      331                   -                      -                      -                      -                   -                       -                            585
     Employee Advances, Current                                    -                       66                     -                      -                      -                   -                       -                   -                     -                      -                       -                      -                     -                      -                      -                      -                   -                       -                             66
     Program Rights, Current                                       -                     -                        -                      -                      -                   -                       -                   -                     -                      -                       -                      772                   -                      -                      -                      -                   -                       -                            772
     Prepaids and Other Current Assets                             -                   3,165                      -                      -                      -                     67                    -                     77                  -                      400                     -                    1,112                   -                      -                        13                   -                     4                     -                          4,838
    Total Current Assets                                           -                  15,725                      810                    -                      -                 4,093                     -                 2,333                   -                    1,849                     -                   19,823                   -                      -                    1,862                    -                 1,809                     -                         48,305

     Program Rights, Net of Current                                -                     -                       -                     -                     -                      -                     -                     -                    -                       -                    -                       1,073                   -                   -                         -                    -                     -                     -                            1,073
     Capitalized Production Costs, Net                             -                     -                       -                     -                     -                      -                     -                     -                    -                       -                    -                      14,585                   -                   -                         -                    -                     -                     -                           14,585
     Property and Equipment, Net                                   -                     178                     -                     -                   3,058                  1,779                   -                   6,854                  -                     1,119                  -                      10,578                   -                   -                         (31)                 -                   8,673                   -                           32,208
     Broadcast Licenses, Net                                       -                     -                       -                     -                     -                      -                  48,787                   -                17,892                      -                  6,681                       -                     -                41,162                       -                  7,762                   -                  19,577                        141,860
     Intercompany Receivables                                      -                  63,302                   6,828                24,337                   -                      -                     -                     -                    -                       -                    -                         -                     -                   -                         -                    -                     -                     -                           94,466
     Other assets                                                  -                   1,624                     -                     -                     -                        14                  -                     190                  -                         0                  -                       3,233                   -                   -                         -                    -                       3                   -                            5,063
Total Assets                                                       -                  80,828                   7,638                24,337                 3,058                  5,886                48,787                 9,377              17,892                    2,969                6,681                    49,291                   -                41,162                     1,831                7,762                10,485                19,577                        337,561
                                                                                                                                                                                                                            Liabilities and Stockholders' Equity
Liabilities not Subject to Compromise
Current Liabilities:
      Accounts Payable                                             -                   1,649                      -                      -                      -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                          1,649
      Accrued Expenses                                             -                   4,275                      -                      -                      -                      746                  -                      359                -                       110                    -                    1,140                   -                      -                       122                   -                      267                  -                          7,018
      Accrued Interest                                             -                       4                      -                      -                      -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                              4
      Current Portion of Capital Lease Obligation                  -                      12                      -                      -                      -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                             12
      Current Portion of Debt                                      -                   9,178                      -                      -                      -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                          9,178
     Total Current Liabilities                                     -                  15,117                      -                      -                      -                      746                  -                      359                -                       110                    -                    1,140                   -                      -                       122                   -                      267                  -                         17,861

     Leased Towers                                                 -                     -                        -                      -                      -                        2                  -                        2                -                       -                      -                      -                     -                      -                       -                     -                       16                  -                             21
     Other Liabilities                                             -                       (0)                    -                      -                      -                        4                  -                      -                  -                         (4)                  -                        6                   -                      -                       (10)                  -                        0                  -                             (4)
     Total Liabilities not Subject to Compromise                   -                  15,117                      -                      -                      -                      753                  -                      361                -                       106                    -                    1,146                   -                      -                       111                   -                      283                  -                         17,877

Liabilities Subject to Compromise
Current Liabilities:
      Accounts Payable                                             -                   7,453                     -                      -                       -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                          7,453
      Accrued Expenses                                             -                   1,040                     -                      -                       -                      818                  -                      448                -                       130                    -                    1,097                   -                      -                       118                   -                      339                  -                          3,988
      Accrued Interest                                             -                  28,758                   1,277                  3,218                         1                  -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                         33,254
      Current Portion of Capital Lease Obligation                  -                     282                     -                      -                       -                      -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                            282
      Current Portion of Debt                                      -                     -                     5,565                    -                       147                    -                    -                      -                  -                       -                      -                      -                     -                      -                       -                     -                      -                    -                          5,712
     Total Current Liabilities                                     -                  37,533                   6,842                  3,218                     148                    818                  -                      448                -                       130                    -                    1,097                   -                      -                       118                   -                      339                  -                         50,690

     Long-Term Debt, Excluding Current Portion                     -                 490,438                    -                   24,737                     (4)                  -                       -                   -                     -                       -                      -                      -                     -                      -                       -                     -                   -                       -                        515,171
     Intercompany Payables                                         -                   7,637                 84,891                      35                1,903                    -                       -                   -                     -                       -                      -                      -                     -                      -                       -                     -                   -                       -                         94,466
     Deferred Income Taxes                                             (2)            12,496                    -                      -                     -                      -                       -                   -                     -                       -                      -                      -                     -                      -                       -                     -                   -                       -                         12,495
     Leased Towers                                                 -                     -                      -                      -                     -                      913                     -                 3,024                   -                       -                      -                      -                     -                      -                       -                     -                 2,232                     -                          6,169
     Other Liabilities                                             -                       84                   -                      -                     -                        62                    -                   -                     -                       492                    -                      590                   -                      -                        98                   -                   296                     -                          1,622
     Total Liabilities Subject to Compromise                           (2)           548,188                 91,734                 27,989                 2,047                  1,793                     -                 3,472                   -                       622                    -                    1,686                   -                      -                       216                   -                 2,866                     -                        680,611

     Total Liabilities                                                 (2)           563,306                 91,734                 27,989                 2,047                  2,546                     -                 3,833                   -                       728                    -                    2,832                   -                      -                       327                   -                 3,149                     -                        698,489

Stockholders' Equity:
     Stockholders' Equity                                    267,019                  97,085                159,703                       5               (3,617)              (112,953)               48,787               (16,752)              17,892                  20,386                6,681                   (70,008)                  -                41,162                     6,361                7,762                36,410                19,577                         525,501
     Retained Deficit                                       (267,018)               (531,056)              (244,082)                 (1,139)               4,496                117,413                   -                  20,975                  -                   (20,475)                 -                     121,008                   -                   -                      (6,128)                 -                 (30,992)                  -                          (836,996)
     Current Period Earnings (Loss)                              -                   (48,507)                   284                  (2,519)                 131                 (1,120)                  -                   1,321                  -                     2,330                  -                      (4,541)                  -                   -                       1,271                  -                   1,918                   -                           (49,433)
    Total Stockholders' Equity                                     2                (482,478)               (84,095)                 (3,653)               1,011                  3,341                48,787                 5,544               17,892                   2,241                6,681                    46,459                   -                41,162                     1,504                7,762                 7,336                19,577                        (360,928)
Total Liabilities and Stockholders' Equity          $                  (0) $          80,828     $             7,638    $           24,337       $         3,058        $         5,886      $         48,787       $         9,377      $        17,892      $            2,969      $         6,681        $           49,291    $              -       $        41,162        $            1,831     $          7,762       $        10,485      $         19,577        $               337,561




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Page 12 of 16
                         Case 18-12655-CSS               Doc 413         Filed 01/30/19            Page 13 of 16


In re: LBI Media, Inc., et. al.                                                                  Form No.:                            MOR-4
                                                                                                 Case No.:                          18-12655
                                                                                                 Reporting Period:       11/21/18 - 12/31/18


                                                 Status of Post-Petition Taxes of the Debtors

The Debtors have paid and are paying prepetition taxes in accordance with the Final Order Authorizing Debtors to Pay Certain Prepetition Taxes
and Fees, which was entered on December 12, 2018 [Docket No. 177]. The Debtors have paid and are paying all undisputed postpetition taxes
as they come due.



/s/ Brian Kei                                                              1/30/2019
Signature of Authorized Individual                                         Date


Brian Kei                                                                  Chief Financial Officer
Printed Name of Authorized Individual                                      Title of Authorized Individual




                                                                                                                                 Page 13 of 16
                              Case 18-12655-CSS               Doc 413         Filed 01/30/19               Page 14 of 16


In re: LBI Media, Inc., et. al.                                                       Form No:                                                     MOR-4a
$ Figures in Thousands                                                                Case No.:                                                   18-12655
                                                                                      Reporting Period:                                11/21/18 - 12/31/18



                                          Accounts Payable (Post-Petition) Balance as of 12/31/18 (Unaudited)


A/P Aging                                           Current               1-30 Days               31-60 Days        Over 60 Days                     Total

Accounts Payable Balance              $               1,019   $                630    $                   -     $             -    $                1,649




                                                                                                                                            Page 14 of 16
                             Case 18-12655-CSS            Doc 413         Filed 01/30/19                 Page 15 of 16


In re: LBI Media, Inc., et. al.                                                                          Form No.:                                MOR-5
$ Figures in Thousands                                                                                   Case No.:                              18-12655
                                                                                                         Reporting Period:           11/21/18 - 12/31/18



                                            Accounts Receivable Balance as of 12/31/18 (Unaudited)


A/R Aging                               Current-30 Days            31-60 Days               61-90 Days            Over 90 Days                     Total

Accounts Receivable, Net            $           10,035    $             6,989   $                5,824 $                10,662 $                 33,510
                                                                                Other Accrued AR                                                    175
                                                                                (-) Allowance for Doubtful Accounts                              (4,817)
                                                                                Total Net Accounts Receivable                    $               28,869



                                                                                                    Accounts Receivable Reconcilition
                                                                                Beginning A/R Balance, Net                                       26,947
                                                                                (-) Total Cash Receipts During the Period                       (12,912)
                                                                                (+) Non-A/R Related Cash Reciepts                                 1,089
                                                                                (+) Net Sales During the Period                                  13,745
                                                                                Ending A/R Balance, Net                          $               28,869




                                                                                                                                           Page 15 of 16
                              Case 18-12655-CSS                       Doc 413             Filed 01/30/19                Page 16 of 16


In re: LBI Media, Inc., et. al.                                                                                       Form No.:                       MOR-5a
                                                                                                                      Case No.:                      18-12655
                                                                                                                      Reporting Period:   11/21/18 - 12/31/18

                                                                           Debtor Questionnaire

                                                                                                                                  Yes            No
1.   Have any assets been sold or transferred outside the normal course of business this reporting period? If yes,
                                                                                                                                                 X
     provide an explanation below.
2.   Have any funds been disbursed from any account other than a debtor in possession account this reporting
     period? If yes, provide an explanation below.                                                                                               X

3.   Have all post-petition tax returns been timely filed? If no, provide an explanation below.
                                                                                                                                   X

4.   Are workers' compensation, general liability and other necessary insurance coverages in effect? If no, provide
                                                                                                                                   X
     an explanation below.
5.   Has any bank account been opened during the reporting period? If yes, provide documentation identifying the
     opened account(s). If an investment account has been opened provide the required documentation pursuant                                     X
     to the Delaware Local Rule 4001-3.




                                                                                                                                               Page 16 of 16
